DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020, 10/23/2020 and 08/11/2020 have been considered by the examiner.
 

Status of the Claims
The response and amendment dated 08/11/2020 is under consideration.
Claims 3, 9-11, 17, 19-22, 25, 27-28, 33-34, and 37-41 are pending.
Claims 21-22, 25, 27-28, 33, 34, 40 and 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/02/2018.
Claims 3, 9, 10, 11, 17, 19, 20, 37, 38, and 39 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
	Claim 3 has been amended to include the limitations of wherein the plurality of granules has a median particle diameter in the range of 350-700 micron and a bulk density in a range of 0.38-0.49 g/cc3. 

Rejection Status
	The rejection of claims 3-5, 9, 10, 11, 13, 14, 17, 19, 20, 36, 37, 38-39 and 42-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment. 
The rejection of claims 5 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.

The rejection of claims 3, 5, 9-11, 14, 17, 19-20, and 37 under 35 U.S.C. 103 as being unpatentable over Hirsch, US 6426111 in view of Delmas, US 20040265380 and Pelc, US 1450865 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 38-39 under 35 U.S.C. 103 as being unpatentable over Hirsch, US 6426111 in view of Delmas, US 20040265380 and Pelc, US 1450865 as applied to claims 3, 5, 9-11, 14, 17, 19-20, and 37 above and further in view of Spadoni, US 6440926 has been withdrawn in light of Applicant’s amendment.
The combined teachings of Hirsch, Delmas and Pelc do not expressly teach granules having a median diameter in the range of from 350 to 700 microns and a bulk density in a range of 0.38-0.49 g/cc.
Dovey, US 6683043 teaches effervescent granules having a bulk density ranging from 0.3-1.2 g/cc (Dovey, e.g., ¶ bridging c10 and c11), and a median particle size ranging from 250-450 (Dovey, e.g., c6:15-25). The limitations of wherein the plurality of granules has a median particle diameter in the range of 350-700 micron and a bulk density in a range of 0.38-0.49 g/cc appear to be within the ranges suggested in Dovey for effervescent particles to provide favorable aqueous dissolution (Dovey, e.g., c6:15-25 and c1:19-29). There does not appear to be any evidence of unexpected results resulting from the recited ranges. 

New/Modified Rejections Responsive to Amendment
Claim Objections
Claim 3 is objected to because of the following informalities:  the recitation of “g/cc3” should be changed to “g/cc”. Since “cc” is cubic centimeters, the exponent is superfluous. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 9-11, 14, 17, 19-20, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch, US 6426111 in view of Delmas, 20040265380 and Dovey, US 6683043 B1.
Hirsch teaches effervescent compositions comprising an acid and a base (Hirsch, e.g., Title, Abstract).
	Hirsch teaches the composition prepared by extrusion (Hirsch, e.g., c3:l34-45) and wherein the acid acts as binder by way of heating the acid and mixing with base to achieve a moldable material like a moldable plastic, e.g., anhydrous citric acid melted to temperature 125 degree C (Hirsch, e.g., c3:l3-16 and c4:l40-35). Thus, Hirsch teaches the acid and base combined in an intimate arrangement, e.g., particle of acid fused with particle of base (Hirsch, e.g., c3:3-12), wherein the acid is an in situ granulating agent (meltable acid). Hirsch teaches a matrix consisting of citric acid and carbonate or bicarbonate (Hirsch, e.g., claim 22). Consequently, Hirsch teaches wherein the effervescent composition is free of a granulating agent other than the in situ granulating agent. 
	Hirsch does not expressly characterize the acid in the effervescent composition as a combination of unmelted acid and acid that has melted to form the in situ granulating agent. However, Hirsch teaches the acid is meltable and teaches heating the acid so that the acid is moldable (Hirsch, e.g., c3:3-5) or malleable (Hirsch, e.g., c4:40-55) when combined with the base.
Hirsch teaches heating the meltable acid to a temperature below its melting point which appears to result in the presently claimed limitations of comprising a combination of unmelted acid and acid that has melted to form an in situ granulating agent. See instant specification, pg. 13:l9-25: acid is heated at a temperature 10-40 degree C lower than the melting temperature of the acid. As the melting temperature of anhydrous citric acid is about 153 degrees centigrade the effervescent composition of Hirsch appears to be prepared, e.g., extruded at a temperature about 28 degrees below the melting temperature of the acid. 
In this regard Hirsch additionally teaches wherein separate particles of acid and base are fused, i.e., resulting from a portion of the acid that was melted and a portion of the acid which was not melted (Hirsch, e.g., c3:l8-12). 
Accordingly, Hirsch teaches the effervescent composition prepared under conditions in which the acid cannot be fully melted, i.e., wherein the acid component includes unmelted acid and wherein particles of acid and particles of base are fused, by at least a portion of acid which has melted.  This appears to meet the limitation of the acid being a combination of unmelted acid and acid that has melted to form an in situ granulating agent.
Hirsch teaches the composition in the form of a powder (Hirsch, e.g., c5:51-59) and therefore particulate form. Hirsch does not use the phrase plurality of granules but does teach compositions comprising granules (Hirsch, e.g., Example 1). 
Based on the preparation temperature in Hirsch it appears that one skilled in the art would have arrived at an effervescent composition comprising a combination of unmelted acid and acid that has melted to form an in situ granulating agent. 
In the event it can be shown that the technique employed in Hirsch would not achieve this result, the technique of incomplete melting of a granulating binder was known and used as an alternative to complete melting.
Delmas teaches compositions in the form of orodispersible effervescent tablets (Delmas, e.g., title) comprising, inter alia, an acidic agent, a heat extrudable binding agent and an alkaline agent (Delmas, e.g., Abstract).  Delmas teaches the method for granulation includes heating [the binder containing composition in an extruder] at a rate and for a time which is sufficient to melt or soften the binder. See Delmas, e.g., 0058-0059, 0130. 
That is, heating the granulation binder to a temperature at a rate and for time sufficient to melt or sufficient to soften the binder were each known and equivalent techniques available to the skilled artisan to effect granulation. Each of the variables of the rate of heating, temperature and time spent at maximum temperature were known result effective parameters for modifying the solid binder to a softened or molten state. 
In view of Delmas, softening the binder appears to be state in which the binder is not entirely molten, yet is malleable enough to allow granulation to be performed, i.e., a state in which binding agent is a combination of unmelted and melted states.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from Hirsch so that the binder, i.e., acid, component comprises unmelted acid and acid that has melted to form an in situ binding agent with a reasonable expectation of success. 
This modification may be viewed as the substitution of one known granulation method for another where each method, i.e., melting and softening were each known in the art to achieve the same purpose, i.e., bind together a mixture of acid and base components to achieve an effervescent particulate or granulate form having an intimate mixture of acid and base components. Based on the teachings of Delmas, it would appear that softening the acid to act as an in situ binder was the technique employed by Hirsch because while Hirsch uses the term melted, Hirsch teaches the temperature to effect melting is below the melting point of citric acid which suggests the skilled artisan would have understood Hirsch to mean softened as understood from Delmas. In the alternative, the skilled artisan would have been motivated to soften the binder rather than completely melt the binder so that granulation could be performed at a lower temperature thereby reducing production cost.
The combined teachings of Hirsch and Delmas do not expressly teach wherein the plurality of granules has a median particle diameter in the range of 350-700 micron and a bulk density in a range of 0.38-0.49 g/cc3.
Dovey teaches effervescent granules having an intimate mixture of acid and base (Dovey, e.g., c2:63-65). Dovey teaches effervescent granules for detergent compositions, dish washing compositions, pharmaceutical compositions, dental compositions (Dovey, e.g., c1:5-15). Dovey teaches optimizing the particle size and bulk density of effervescent granules for dissolution in aqueous media. See Dovey, e.g., c6:15-25 and c1:19-29. Dovey teaches effervescent granules having a bulk density ranging from 0.3-1.2 g/cc (Dovey, e.g., ¶ bridging c10 and c11), and a median particle size ranging from 250-450 (Dovey, e.g., c6:15-25)
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize compositions comprising a plurality of granules as understood from Hirsch and Delmas by formulating the granules to have a particle size and bulk density in the ranges suggested by Dovey with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the aqueous dissolution of the effervescent composition as suggested by Dovey. The skilled artisan would have had a reasonable expectation of success because each of the references teach effervescent compositions made in a similar way. This modification may be viewed as the use of a known technique to improve similar compositions in the same way. Since Dovey teaches the parameters for a variety of for improving compositions having a variety of utility, the skilled artisan would have had a reasonable expectation of applying the known technique of Dovey to improve compositions comprising a plurality of granules as understood from Hirsch and Delmas.
	Applicable to claims 9 and 38: Hirsch teaches wherein the acid is anhydrous citric acid (Hirsch, e.g., c4:22-31). Dovey, e.g., c33 Table, and examples teach anhydrous citric acid, anhydrous malic acid, anhydrous tartaric acid, anhydrous sodium carbonate, and anhydrous sodium carbonate. Dovey teaches the acid component may make up 1-99% by weight of the effervescent granule. See Dovey, e.g., c5: 16-20. Similarly, Dovey teaches the carbon dioxide source (base material) making up 0.1 to 99% by weight of the effervescent granule. See Dovey, e.g., c5:21-25. Effervescence may be optimized by optimizing the ratio of acid source to carbon dioxide source, e.g., 1:2. See Dovey, e.g., c5:37-41. The claimed range appears to be within the range suggested in Dovey generally, and Dovey teaches a ratio representing a clearly disclosed value within the ratio range recited in claim 38.
Applicable to claims 10, 11 and 39, Hirsch teaches the composition further comprising drugs, antibacterial disinfecting agents, e.g., hypochlorite (Hirsch, e.g., c3:l17-29), flavoring agents (Hirsch, e.g., c4:l13-15). See also Hirsch, e.g., c6:44-67, flavoring agents, sweetening ingredients, which may be considered one or more excipients. Tablets (Hirsch, e.g., c6:44-67) are a solid oral dosage form. With reference to tablet comprising effervescent granules, Delmas teaches antibacterial agents, antihistamines, decongestants, anti-inflammatory agents, etc. See Delmas, e.g., 0032. 
	Applicable to claim 17, 19-20 and 37, Delmas teaches orally disintegrating tablets (orodispersible effervescent tablets, e.g., title) which rapidly disintegrate, e.g., less than 40 seconds (Delmas, e.g., Title, Abstract). Delmas teaches orally disintegrating tablets (orodispersible effervescent tablets, e.g., title) which rapidly disintegrate and have a hardness of between 15 and 50 newton which overlaps with the claimed range of at least 3 Kp (1Kp is about 9.81 newton). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), see MPEP 2144.05 I.
Accordingly, the subject matter of instant claims 3, 9, 10, 11, 17, 19, 20, 37, 38, and 39 would have been prima facie obvious before the effective filing date of the presently claimed invention. 

Response to Arguments
Applicant's arguments filed 08/11/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the embodiments of Hirsch clearly and unambiguously disclose melting the entire acid – that is, turning the acid into liquid form such that it is moldable or flowable around the desired carbonate or bicarbonate salt, it is noted that the present claims are directed to a product not a method for making the composition, the composition of Hirsch comprises an acid and a base in intimate contact, e.g., fused particles of acid and base, and which are capable of forming carbon dioxide as claimed, the composition is an effervescent composition as claimed, Hirsch teaches the composition comprising a plurality of granules (Hirsch Example 1).  
The limitation of wherein the acid component consists essentially of a combination of unmelted acid and acid that has melted to form the in situ granulating agent appears to be met in Hirsch because this limitation means all of the acid is solid, not melted, in the product, and the acid was used as the in situ granulating agent. Hirsch teaches the “meltable acid” is solid at room temperature yet fluid at temperature below its decomposition point (Hirsch, e.g., c2:l40-44). Hirsch teaches meltable acids, when heated, and mixed with carbonate or bicarbonate salt act as moldable plastics, giving a choice of shape of the overall product and rigidity at room temperature (Hirsch, e.g., c3:l2-5)
It is not seen where Hirsch explicitly states or implies the product can only be made by melting the entire acid. In response to Applicant’s argument that Hirsch clearly discloses melting the entire acid, it is noted that “fluid” does not mean “liquid”. In the case of Hirsch, “fluid” means flowable, i.e., moldable (Hirsch, e.g., c3:3-5) or malleable (Hirsch, e.g., c4:40-55).  Hirsch makes a distinction between fluid and liquid, the only time Hirsch uses the term liquid in reference to citric acid, Hirsch is discussing a thick melted liquid form of citric acid as a layer surrounding the effervescent composition (Hirsch, e.g., c4:1-21). This distinction appears to be acknowledged by Applicant where it is argued the entire disclosure of Hirsch is devoted to language and embodiments that expressly and implicitly disclosed the melted acid as a malleable taffy or fluid (remarks, pg. 11/15, and second ¶). 
Moreover, where Hirsch provides a temperature for processing, Hirsch teaches heating citric acid (meltable acid) at 125oC (Hirsch, e.g., c4:40-48). This temperature was found by Applicant to be insufficient to completely melt citric acid (Specification, e.g., pg. 7:15-22). Applicant had to raise the temperature to 145-150oC to completely melt the citric acid. 
It is unclear how Hirsch could be found to require complete melting of the acid if the temperature used in Hirsch was found by Applicant to be insufficient to completely melt the acid. Consequently, Hirsch does not teach the acid must be completely melted to arrive at a granular product containing an acid and a base. Moreover, Delmas clearly teaches effervescent compositions may be formed by softening the acid rather than melting the acid. Even if Hirsch, arguendo, requires melting the acid, it is not clear how the product by process limitations of the claims distinguish the claimed product over the combined teachings of the cited prior art. 
In response to Applicant’s argument that Hirsch does not teach granules since Hirsch teaches a powder, it is noted that Delmas clearly teaches effervescent granules (Delmas, e.g., 0057). Delmas clearly teaches extruded compositions may be chopped or ground to result in granules (Delmas, e.g., 0131-0132).

Applicant has argued Delmas teaches a heat extrudable binding agent that is separate and distinct from the acidic agent, therefore Delmas cannot teach wherein the effervescent composition is free of a granulating agent other than the in situ granulating agent. 
This argument is unpersuasive. 
Delmas was not cited for teaching wherein the effervescent composition is free of a granulating agent other than the in situ granulating agent, as this teaching is clearly found in Hirsch which teaches the meltable acid acting as an in situ granulating agent. See Hirsch, e.g., c3:l7-14: carbonate combined with acid in an intimate relationship, e.g., particles fused. See Hirsch, e.g., c1:56-67, meltable acid allows melted acid and solid carbonate to be extruded, product comprises meltable acid around fine particles of carbonate salt for more intimate contact. 
Note the description of binder in Delmas, a heat extrudable binder is a binder which is sufficiently rigid at room temperature and pressure but which can be deformed or which is able to form a semiliquid material under elevated pressure or temperature (Delmas, e.g., 0058). The features of the heat extrudable binder in Delmas are the same features taught in Hirsch regarding the meltable acid (Hirsch, e.g., c2:40-44). 
The teachings of Delmas is relied upon in the event it can be shown that the technique employed in Hirsch achieve an acid component consisting essentially of a combination of unmelted acid and acid that has melted to form the in situ granulating agent, the technique of incomplete melting of a granulating binder was known and used as an alternative to complete melting.
Applicant has not explained or shown that the acid component in the effervescent compositions of Hirsch does not have the structure implied by the process step of partially melting the acid to form an in situ granulating agent. 
Delmas was cited as evidence that one skilled in the art understood a heat extrudable binder i.e., in situ binding agent, e.g., the meltable acid in Hirsch, could be melted or softened to arrive at similar effervescent compositions. Thus Delmas cures any deficiency in Hirsch regarding the product by process language used in claim 3 including wherein the acid component consists essentially of a combination of unmelted acid and acid that has melted to form the in situ granulating agent. In view of the teachings of Delmas, it was understood that acid in Hirsch used as the in situ granulating agent may be melted or softened, or a combination thereof. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Delmas clearly teaches a meltable binder, regardless of binder composition, may be melted or softened to arrive at an effervescent composition. Thus any structure implied by melting or softening the meltable acid during production in Hirsch would have been obvious from the teachings of Delmas because it is clear from Delmas that a meltable binder does not need to be fully melted to arrive at an effervescent composition comprising an intimate mixture of acid and base, e.g., particles of acid fused with particles of base as described in Hirsch.  Applicant has not pointed out any structural features of the claimed product not found in the teachings of the cited prior art. 
	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 9, 10, 11, 17, 19, 20, 37, 38, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20-21 and 25-27 of U.S. Application No. 15781090 in view of Hirsch, US 6426111 in view of Delmas, 20040265380 and Dovey, US 6683043 B1. 
The reference application teaches a rapidly disintegrating table comprising a therapeutic agent (metformin), an anhydrous acid component comprising a combination of a portion of the anhydrous acid component that has been melted and a remaining portion of the anhydrous acid component that has not been melted, wherein the portion of the anhydrous acid component that has been melted acts as an in situ granulating agent, in the form of granules, wherein the anhydrous acid component and the anhydrous base component are present in a weight ratio ranging from 3:1 to 1:5, and the composition does not include a binder or a granulating solvent other than the in situ granulating agent (claim 16). The composition is compressed as a tablet (claim 20). 
The reference application does not teach the particle diameter and bulk density as claimed.
The reference application claims do not teach wherein the acid component is selected from those listed in claim 9. 
Hirsch, Delmas and Dovey teaches the acids recited in claim 9 were known and used to prepare effervescent compositions for pharmaceutical utility. See, e.g., Hirsch, e.g., c4:22-31. Dovey, e.g., c33 Table, and examples teach anhydrous citric acid, anhydrous malic acid, anhydrous tartaric acid, anhydrous sodium carbonate, and anhydrous sodium carbonate.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to select known acids and bases used in the art for preparing effervescent compositions having the utility recited in the reference application with a reasonable expectation of success. Since the copending application teaches an acid base couple capable of effervescing, the skilled artisan would have used acids and bases known and used to prepare effervescing compositions as suggested by the cited prior art with a reasonable expectation of success. 
The reference application teaches an effervescent tablet, but does not expressly teach wherein the tablet has a disintegration time as per claim 19, or a hardness as set forth in claims 20 and 37. However, these features are suggested in Delmas. Delmas teaches orally disintegrating tablets (orodispersible effervescent tablets, e.g., title) which rapidly disintegrate, e.g., less than 40 seconds (Delmas, e.g., Title, Abstract). Delmas teaches orally disintegrating tablets (orodispersible effervescent tablets, e.g., title) which rapidly disintegrate and have a hardness of between 15 and 50 newton which overlaps with the claimed range of at least 3 Kp (1Kp is about 9.81 newton). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), see MPEP 2144.05 I.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a tablet as claimed in the reference application to have the properties suggested by Delmas with a reasonable expectation of success. The skilled artisan would have been motivated to formulate the tablet to have properties suggested in Delmas to make the tablet easier to take for patients having difficulty swallowing conventional tablets or capsules. This is the use of known techniques to improve similar compositions in the same way. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate the composition so that the granules have a size and bulk density within the range suggested in Dovey with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate aqueous dissolution, disintegration, and effervescence of the composition with a reasonable expectation of success. This would help fulfil the disintegrating properties desirable for helping patients having trouble swallowing conventions tablet and capsules. 
Accordingly, the subject matter of claims 3, 9, 10, 11, 17, 19, 20, 37, 38, and 39 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 3, 9, 10, 11, 17, 19, 20, 37, 38, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-9 of U.S. Application No. 15766729 in view of in view of Delmas, 20040265380 and Dovey, US 6683043 B1. 
The claims of the reference application teach a rapidly disintegrating tablet comprising a pharmaceutical agent, and a granulated acid base couple, the granules not containing any added granulating agent (claim 1). The presently claimed acids are found in claim 3. The presently claimed base is found in claim 5. The presently claimed acid/base ratio is found in claims 6-7. The tablet has a disintegration time overlapping with the claimed range. See claim 8. The granules may be formed by melting only a portion fo the acid within the acid base couple (Claim 9). 
The reference application teaches a rapidly disintegrating table but does not teach the hardness recited in claims 20 and 37. The reference application does not expressly teach anhydrous acids/bases. The reference application does not teach the particle diameter and bulk density as claimed.
Delmas teaches similar effervescent rapidly disintegrating tablets having a hardness in the claimed range. See Delmas, e.g., 0125: hardness sufficient to withstand various operations required for packaging and storing; 0148: hardness between 15 and 50 newton.
Dovey teaches anhydrous forms of the acids and bases useful for making effervescent compositions. Dovey, e.g., c33 Table, and examples teach anhydrous citric acid, anhydrous malic acid, anhydrous tartaric acid, anhydrous sodium carbonate, and anhydrous sodium carbonate.
Dovey teaches effervescent granules having an intimate mixture of acid and base (Dovey, e.g., c2:63-65). Dovey teaches effervescent granules for detergent compositions, dish washing compositions, pharmaceutical compositions, dental compositions (Dovey, e.g., c1:5-15). Dovey teaches optimizing the particle size and bulk density of effervescent granules for dissolution in aqueous media. See Dovey, e.g., c6:15-25 and c1:19-29. Dovey teaches effervescent granules having a bulk density ranging from 0.3-1.2 g/cc (Dovey, e.g., ¶ bridging c10 and c11), and a median particle size ranging from 250-450 (Dovey, e.g., c6:15-25)

It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a tablet as claimed in the reference application according to hardness specifications in the range suggested Delmas with a reasonable expectation of success. The skilled artisan would have been motivated to do so to withstand various operations required for packaging and storing. The skilled artisan would have had a reasonable expectation of success since Delmas suggests these properties for effervescent compositions and tablet containing them. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate an effervescent composition and tablet containing effervescent compositions as claimed in the reference application so that the granules have a diameter and bulk density within the range suggested Dovey with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate aqueous dissolution, disintegration, and effervescence of the composition with a reasonable expectation of success. This would help fulfil the disintegrating properties desirable for helping patients having trouble swallowing conventions tablet and capsules. 
Accordingly, the subject matter of claims 3, 9, 10, 11, 17, 19, 20, 37, 38, and 39 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615